Citation Nr: 1614045	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to October 1988, and from February 2003 to May 2004. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Columbia, South Carolina.  In November 2013, the Board remanded the claim for additional development.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, evaluated as 70 percent disabling; the Veteran's current total combined rating is 70 percent. 
 
2.  The Veteran's service-connected disability renders her unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to TDIU.  The Veteran argues that she cannot work at her former occupation as at forklift driver, and that she is unable to maintain substantially gainful employment. 

The Veteran's discharge (DD Form 214) shows that she served in the Iraq-Kuwait Theater between April 2003 and April 2004, and that her awards include the Combat Action Badge, and the Global War on Terrorism Medal with one overseas service ribbon.

In September 2009, the Veteran filed her claim.  In February 2010, the RO denied the claim.  The Veteran has appealed.

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in February 2010.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 are reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV").

Service connection is currently in effect for PTSD, evaluated as 70 percent disabling.  The Veteran's current total combined rating for service-connected disabilities is 70 percent.

A statement from the Veteran's former employer (VA Form 21-4192) shows that the Veteran's former employer stated that the Veteran had worked full-time between July 1996 and December 2007.  No reason was provided for her termination/departure.

A decision of the Social Security Administration  (SSA), dated in September 2009, shows that the SSA determined that the Veteran was disabled as of October 2008, with a primary diagnosis of anxiety related disorder, and a secondary diagnosis of affective/mood disorders.

VA medical reports include a November 2008 VA PTSD examination report, which contain a diagnosis of PTSD, and a GAF score of 48.

A VA hospital report, covering treatment between June and July of 2009, for psychiatric symptoms, contains a GAF score of 35 upon admittance, and 49 upon discharge.

A VA examination report, dated in January 2010, shows that the Veteran had symptoms that included nightmares, hypervigilance, isolating behavior, anxiousness, sleep difficulties, depression, crying spells, irritability and intrusive thoughts of her stressful events.  She was being treated with trazodone sertraline and Abilify.  She was hospitalized in August of 2009 at the Salisbury Inpatient Treatment Program.  With regard to employment, she drove a forklift for Wal-Mart for 12 years, they saved her job while she went overseas (during her second period of active duty), and when she came back they gave her an easier job but she was still having problems arguing with supervisors and other complaints of workers.  She stated that frequently she would sit in her car and call into work because she could not stand the thought of going into work.  She recently tried to work in her cousin s shop cleaning but she became nervous and had to leave this environment as well.  Her Axis I diagnosis was PTSD.  Her Axis V diagnosis was a GAF score of 45.  The examiner stated that the Veteran continues to experience symptoms that are consistent with a diagnosis of PTSD including poor sleep nightmares extreme hypervigilance and extreme anxiety which interfere with her social and occupational functioning.  She has been seeking treatment for a number of years but has had limited improvement the examiner noted that she had previously examined the Veteran for compensation and pension evaluations too and she has not improved since her last evaluation in 2008.  The examiner stated, that she continues to experience the severe level of impairment. 

A VA PTSD disability benefits questionnaire (DBQ), dated in March 2014 shows that the Veteran reported that she had been fired from her job in 2010 due to poor attendance and not meeting production goals, and that she had missed work due to mental health issues.  She reported symptoms that included difficulty with concentration, which slowed her down and caused mistakes, irritability.  She stated she had had a couple of small jobs since then, but that she was let go because of her irritability.  The report indicates that her symptoms include depression, anxiety, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood., difficulty in establishing and maintaining effective work and social relationships, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner concluded that the Veteran's depression and history of substance abuse were related to her PTSD.  The diagnoses were PTSD, depressive disorder NOS (not otherwise specified), cannabis abuse in remission, and alcohol abuse in partial remission.  

VA progress notes show that the Veteran has received ongoing treatment for psychiatric symptoms, and that she has been tried on a variety of medications, to include remeron, trazodone, sertraline, Vistaril, Abilify, and fluoxetine.  She was primarily afforded GAF scores ranging between 40 and 50.  Overall, this evidence notes that she rarely leaves the house, and that she has symptoms that include sleep difficulties, irritability, anxiety, nightmares and panic attacks.  

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability.  As an initial matter, her substance abuse has been associated with her PTSD by a VA examiner, see Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (compensation is not precluded for a substance abuse disability secondary to a service-connected disability), and to the extent that she has been diagnosed with acquired psychiatric disorders other than PTSD, the Board has determined that the evidence is insufficient to dissociate any of her substance abuse or psychiatric symptoms from her service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board has considered that the March 2014 VA examiner stated that the Veteran was not unable to secure and maintain substantially gainful employment.  However, the evidence shows that she has a history of hospitalization for psychiatric treatment in 2009, and that her treatment has included the use of multiple medications.  She has been afforded multiple GAF scores of between 40 and 49, which is evidence of some impairment in the Veteran's reality testing or communication, or serious symptoms.  QRDC DSM-IV.  While the issue is not whether she is able to perform any specific job (see 38 C.F.R. § 4.16(b)), the SSA has determined that she is disabled due to psychiatric symptoms, and the evidence clearly shows that the Veteran is unable to return to her old position as a forklift driver.  In addition, the VA progress notes contain evidence of severe symptoms which do not appear to be consistent with the March 2014 VA examiner's conclusion as to her employability.  Specifically, this evidence notes that that she rarely leaves the house, that she avoids people, and that she has irritability with frequent crying, severe anxiety, and a hyperstartle response.  Her suicide risk assessment was "medium."  See e.g., reports dated in October 2008.  Other reports note that she was to be started on a low dose of Seroquel to help with "thought distortions," and that her symptoms are "resistant to psychotropic treatment."  She reported having panic attacks just about any time she has to get out on the road and travel somewhere, which is the primary reason she avoids going out.  There are also several notations that, "her anxiety and fears have reached the level of paranoia," and that, "she is isolative to the point of agoraphobia."  See e.g., reports, dated in 2014 and 2015.

Given the foregoing, it appears that the severity of the Veteran's service-connected PTSD is such that she is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability renders her unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that she cannot secure and follow a substantially gainful occupation due to service-connected disability, that the remaining criterion for TDIU are met, and that her appeal must be granted.

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.




ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU) is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


